

Exhibit 10.31


COMPENSATORY ARRANGEMENTS OF DIRECTORS


The Compensation and Benefits Committee of the Board of Directors of Dex Media,
Inc. (the “Corporation”) approved non-management director compensation,
effective as of December 2, 2013, as follows:


Service
Fee Amount
Annual Cash Retainer for Board Service


$120,000


Annual Chairman of the Board Retainer


$145,000


Annual Audit and Finance Committee Membership Retainer


$7,500


Annual Audit and Finance Committee Chairman Retainer


$25,000


Annual Compensation and Benefits Committee Membership Retainer


$7,500


Annual Compensation and Benefits Committee Chairman Retainer


$25,000


Annual Corporate Governance Committee Membership Retainer


$5,000


Annual Corporate Governance Committee Chairman Retainer


$15,000


Board and Committee Meeting Fee


$2,000


Annual Equity Retainer for Board Service


$30,000





Non-management directors also receive annual award of the Corporation’s common
stock equal to $30,000 divided by the closing price of the Corporation’s common
stock on the date of grant.



